Notice of Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 3/23/2021 is acknowledged and has been entered. All outstanding rejections have been overcome and are withdrawn. Applicant’s arguments have overcome the drawing objection, and the objection is withdrawn.
Claims 1, 2, 5-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Ghinovker et al (US 7,068,833) disclose (Fig. 12) an alignment mark (overlay is a type of alignment) for determining a two-dimensional alignment position of a substrate, the alignment mark comprising: an array of patterns comprising: a first set (198B on the upper left side) of patterns arranged in a first sequence along a first direction (left to right); and a second set (198B on the upper right side) of patterns arranged in a second sequence along the first direction, the second sequence being different from the first sequence (the variation of height is in opposite directions in the left and right sequences), wherein each pattern of the array of patterns is different from other patterns of the array of patterns that are adjacent to the each pattern (the height of the line varies from left to right). The prior art does not anticipate or render obvious, alone or in combination, that each pattern of the first and second sets of patterns comprises a pattern pitch that is different from pattern pitches of other patterns of the first and second sets of patterns, respectively, or each pattern of the first and second sets of patterns comprises a pattern duty cycle that is different from pattern duty cycles of other patterns of the first and second sets of patterns, respectively, in the combination .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M IACOLETTI whose telephone number is (571)270-5789.  The examiner can normally be reached on 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        6/11/2021